ICJ_124_TerritorialDispute_NIC_COL_2007-12-13_JUD_01_PO_05_EN.txt. 898




                 DECLARATION OF JUDGE TOMKA



   Two bases of jurisdiction of the Court.
   Objection to the jurisdiction under the Pact of Bogotá — Was the 1928
Treaty in force when the Pact of Bogotá was concluded ? — Alleged manifest
violation of the Constitution as a ground for invalidating the Treaty — Impact
of the subsequent conduct of the Party on its right to invoke the alleged manifest
violation of the Constitution as a ground for invalidating the Treaty.

  The alleged lack of international capacity to conclude treaties during the
occupation by the United States — The alleged coercion in the conclusion of the
1928 Treaty — The Court prevented from deciding on alleged coercion by a
State which is not a party to the proceedings.
  Sovereignty over the islands of San Andrés, Providencia and Santa Catalina
not to be adjudicated at the merits stage.

                                     * * *
   1. I have voted in favour of the Court’s Judgment. Nevertheless, some
aspects of the case and of the present Judgment call for a few observa-
tions.
   2. Nicaragua invoked, in its Application, two bases of jurisdiction of
the Court.
   First, it relies on Article 36, paragraph 1, of the Statute which states,
inter alia, that “[t]he jurisdiction of the Court comprises . . . all matters
specially provided for . . . in treaties and conventions in force”. In Nica-
ragua’s view, the American Treaty on Pacific Settlement, officially known
as the Pact of Bogotá, is such a treaty.
   Second, Nicaragua further relies on Article 36, paragraph 2, of the
Statute arguing that the jurisdiction of the Court also exists by virtue of
the operation of the declaration of Nicaragua dated 24 September 1929
and the declaration of Colombia dated 30 October 1937 recognizing as
compulsory the jurisdiction of the Court.
   3. Colombia denies that the Court has jurisdiction on either of these
two bases.
   4. Colombia refers to Article VI of the Pact of Bogotá, which provides
that the procedures of pacific settlement envisaged in the Pact, including
the judicial procedure before the International Court of Justice, “may not
be applied to matters already settled by arrangement between the
parties . . . or which are governed by agreements or treaties in force on
the date of the conclusion of the present Treaty” ; i.e. in 1948 when the
Pact was concluded. It argues that the Treaty concerning Territorial
Questions at Issue between Colombia and Nicaragua of 24 March 1928

70

899          TERRITORIAL AND MARITIME DISPUTE (DECL. TOMKA)


(hereinafter “the 1928 Treaty”) has been in force since 1930 and that it
governs the matters submitted by Nicaragua to the Court. Therefore, in
Colombia’s view, Article VI of the Pact of Bogotá prevents the applica-
tion of the judicial procedure before this Court in the present case and
the Court should declare itself to be without jurisdiction.
   5. Nicaragua argues that the Treaty was not in force since, in its view,
it was not validly concluded. Nicaragua denies the validity and the entry
into force of the 1928 Treaty, despite the fact that it not only signed a
Protocol of Exchange of Ratifications on 5 May 1930 but also registered
the 1928 Treaty (with the Protocol of Exchange) in 1932 with the League
of Nations.
   6. Nicaragua invokes two grounds for the invalidity of the 1928 Treaty.
First, it alleges that the 1928 Treaty was concluded in manifest violation
of the Nicaraguan Constitution then in force 1. Second, it contends that
the Nicaraguan Government was deprived of its international capacity
during the pertinent period since it could not freely express its consent to
be bound by international treaties (Memorial of Nicaragua, p. 108,
para. 2.102 ; Written Statement of Nicaragua, p. 15).

   7. Nicaragua takes the view that the Court cannot pronounce itself, at
this stage of the proceedings, whether the Treaty was validly concluded
and has been in force, since those issues belong to the merits of the dis-
pute. In Nicaragua’s view, Colombia’s preliminary objection to the juris-
diction of the Court on the basis of the Pact of Bogotá does not possess
an exclusively preliminary character.
   8. It would have been all too convenient for the Court to defer its deci-
sion on Colombia’s objection to the Court’s jurisdiction under the Pact
of Bogotá. But in a situation where the issue of the validity of the 1928
Treaty and its entry into force has been determined by the Court as not
constituting the subject-matter of the dispute (which consists of sover-
eignty over the disputed islands and other maritime features, and of mari-
time delimitation), and the Court has at its disposal sound legal grounds
to rule on the objection, the proper administration of justice and pro-
cedural economy justify the Court upholding or rejecting the objection
already at this stage.
   9. I concur with the view of the Court that Nicaragua, for an extended
period of more than 50 years, has treated the 1928 Treaty as valid and


   1 It may be noted that it is not the first time that Nicaragua has argued the alleged

violation of its Constitution as a ground for invalidating an international treaty it had
concluded. Thus in the arbitration with Costa Rica, Nicaragua invoked, among others,
this argument in support of its claim that the 1858 Treaty of Limits with Costa Rica was
invalid. The arbitrator in his Award of 22 March 1888 found that the 1858 Treaty of Lim-
its was valid. See H. La Fontaine, Pasicrisie internationale 1794-1900, Histoire documen-
taire des arbitrages internationaux, 1902 (repr. by Martinus Nijhoff Publishers, The
Hague 1997, pp. 299-301), J. B. Moore, International Arbitrations To Which the United
States Has Been a Party, Vol. II, 1898, pp. 1964-1967.

71

900        TERRITORIAL AND MARITIME DISPUTE (DECL. TOMKA)


never contended that it was not bound by it (Judgment, para. 79). Nica-
ragua, by its conduct over those years, must be considered as having
acquiesced in the validity of the 1928 Treaty and its maintenance in force.
Therefore it may no longer invoke the alleged manifest violation of its
Constitution of 1911 as a ground for invalidating the 1928 Treaty.

   10. The second ground for the invalidity of the 1928 Treaty invoked
by Nicaragua is that its government was deprived of its international
capacity during the pertinent period, since it could not freely express its
consent to be bound by international treaties. Although mentioned in the
Judgment, this argument receives a rather cryptic response from the
Court. It seems that it has been dealt with in the same way as the argu-
ment based on the manifest violation of the Nicaraguan Constitution. In
fact, there is a common response to both of these arguments in the Judg-
ment (paras. 78, 79 and 80). While I have concurred with the view of the
majority as far as the first ground of invalidity is concerned, I consider
that the second ground requires a different response in view of the dif-
ference in nature between the two grounds invoked. The International
Law Commission, in its commentary to what has become Article 45 of
the 1969 Vienna Convention, excluded the case of coercion from the
application of the principle that the State may, on account of its subse-
quent conduct, lose a right to invoke the invalidity of a treaty. It stated
that in the case of coercion “a consent so obtained must be treated as
absolutely void in order to ensure that the victim of the coercion should
afterwards be in a position freely to determine its future relations with the
State which coerced it” (Yearbook of the International Law Commission,
1966, Vol. II, p. 239 ; emphasis added).
   11. The argument advanced by Nicaragua is not without difficulties. If
it is to be understood broadly, generally, then it would run counter to the
other basis of the Court’s jurisdiction invoked by Nicaragua, i.e., the
optional clause declaration under Article 36, paragraph 2, of the Statute.
Nicaragua made such a declaration in 1929, exactly in the pertinent
period when its government, as it is now alleged, was deprived of its inter-
national capacity. When in 1984 Nicaragua instituted proceedings in the
Military and Paramilitary Activities in and against Nicaragua (Nicara-
gua v. United States of America) case, the Court treated its declaration
as valid and in force (see I.C.J. Reports 1984, p. 442, para. 113 (1)).


   In fact, in all proceedings involving Nicaragua before the Court in the
past, its optional clause declaration of 1929 was relied on as a basis of the
Court’s jurisdiction (see, for example, Arbitral Award Made by the King
of Spain on 23 December 1906 (Honduras v. Nicaragua), Judgment,
I.C.J. Reports 1960, p. 194 ; Border and Transborder Armed Actions
(Nicaragua v. Honduras), Judgment, I.C.J. Reports 1988, p. 71, para. 1,
p. 82, para. 25 ; Territorial and Maritime Dispute between Nicaragua and
Honduras in the Caribbean Sea (Nicaragua v. Honduras), Judgment,

72

901        TERRITORIAL AND MARITIME DISPUTE (DECL. TOMKA)


I.C.J. Reports 2007, p. 664, para. 1). Such a broadly construed argument
cannot be accepted, since it is contradicted by the findings made by the
Court in previous cases involving Nicaragua.

   12. Nicaragua itself admits that it was not prevented from concluding
international treaties in general (CR 2007/19, p. 11, para. 13). But then it
is difficult to accept its contention that the Nicaraguan Government was
deprived of its international capacity during the relevant period. Nicara-
gua therefore specifies that while it was under occupation by the United
States, it was prevented from concluding treaties that ran against the
interest of the United States and from rejecting the conclusion of treaties
that the United States demanded it to conclude. The interests of a third
State, even its demand to conclude a treaty, do not render such a treaty
null and void ab initio. That could only be a consequence if a State was
coerced to conclude a treaty by the threat or use of force in violation of
the principles of international law. It seems that that is what Nicaragua
suggests when it refers to Article 52 of the Vienna Convention on the
Law of Treaties, which provides that “[a] treaty is void if its conclusion
has been procured by the threat or use of force in violation of the prin-
ciples of international law embodied in the Charter of the United
Nations”.
   13. The issues raised by Nicaragua in its argument are complex. They
relate both to facts and law, including the law of treaties applicable at the
time of the conclusion of the 1928 Treaty. Nicaragua acknowledged that,
when it observed that “the 1928 Treaty ‘must be appreciated in the light
of the law contemporary with it’ and that Law as expressed in the 1969
[Vienna] Convention has no retroactive effect” (Memorial of Nicaragua,
p. 116, para. 2.124). Perhaps these issues could have been further eluci-
dated if the Court had decided to join the consideration of the prelimi-
nary objection to the merits stage. But one fundamental problem of
Nicaragua’s contention would still have remained. The Court would not
have been able to reach a decision about the alleged coercion without
examining the lawfulness of the United States conduct, when that State is
not a party to these proceedings. A conclusion by the Court that there
was coercion by the United States would be tantamount to a finding that
this third State, which is not before the Court, had acted unlawfully.
Principles governing the exercise of the Court’s jurisdiction prevent the
Court from making such a finding. Even if the Court had jurisdiction, it
would not have been able to exercise it (see East Timor (Portugal v. Aus-
tralia), Judgment, I.C.J. Reports 1995, p. 105. para. 35).

  14. Nicaragua also pursues another line of argument when it contends
that Colombia “took advantage of the US occupation to extort from her
the conclusion of the 1928 Treaty” (Memorial of Nicaragua, p. 98,
para. 2.82 ; CR 2007/19, pp. 10-11). It is sufficient to observe that the
main principles of that Treaty were already discussed by Colombia with
the Nicaraguan Government which was inaugurated on 1 January 1925,

73

902        TERRITORIAL AND MARITIME DISPUTE (DECL. TOMKA)


as Nicaragua admits, after “an election that had not been controlled by
the United States” (Memorial of Nicaragua p. 76, para. 2.41). A draft
Treaty was presented to Nicaragua’s Foreign Minister by Colombia’s
Ambassador in Managua in March 1925. It appears from the case file
that Nicaragua actively participated in the negotiation of that Treaty. It
was Nicaragua which, after the signing of the 1928 Treaty, suggested an
understanding about the geographical scope of the Archipelago of San
Andrés (see paragraph 64 of the Judgment). That agreed understanding
was recorded in the 1930 Protocol of Exchange.

  15. Accordingly, I concur with the Court that the issue of sovereignty
over the islands of San Andrés, Providencia and Santa Catalina is not to
be adjudicated at the merits stage.

                                               (Signed) Peter TOMKA.




74

